                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 11, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

ASHLEY KRAWIETZ, et al,      §
                             §
      Plaintiffs,            §
VS.                          § CIVIL ACTION NO. 3:15-CV-00203
                             §
GALVESTON INDEPENDENT SCHOOL §
DISTRICT,                    §
                             §
      Defendant.             §

                     MEMORANDUM OPINION AND ORDER

      Before the Court is the Plaintiff, Ashley Krawietz’s (“Krawietz”), Motion for

Attorneys’ Fees. After reviewing the motion, the response, and the applicable law, the

Court GRANTS the motion.

                                   Prior Proceedings

      On March 30, 2017, this Court entered a memorandum opinion and order, which

upheld a special education hearing officer’s decision in an Individuals with Disabilities

Education Act (“IDEA”) case and awarded $70,839.05 in attorneys’ fees and expenses to

Krawietz. Krawietz v. Galveston Indep. Sch. Dist., No. 3:15-CV-203, 2017 WL 1177740,

2017 U.S. Dist. LEXIS 48058, at *20 (S.D. Tex. Mar. 30, 2017). Subsequently, the

Defendant, Galveston Independent School District (“GISD”), appealed the order

asserting that it did not “violate the IDEA and that [Krawietz was] not a ‘prevailing

party’ entitled to attorneys’ fees.” Krawietz v. Galveston Indep. Sch. Dist., 900 F.3d 673,

675 (5th Cir. 2018). In a unanimous opinion issued by a three-judge panel, the Fifth

Circuit affirmed the Court’s summary judgment order on all grounds. Id. at 678.


1/9
       The only remaining issue before the Court is whether Krawietz is entitled to

attorneys’ fees and expenses for the time she spent protecting her order and fee award on

appeal. For the following reasons, the Court finds that Krawietz is entitled to these

attorneys’ fees and expenses.

                                          Analysis

       Enacted in 1975 as the Education for All Handicapped Children Act, the IDEA

was created to ensure that disabled children are provided with a free and appropriate

public education in the least restrictive environment possible. See Daniel R.R. v. State Bd.

of Educ., 874 F.2d 1036, 1043-44 (5th Cir. 1989). To that end, Congress empowered

district court’s with the discretion to “award reasonable attorneys’ fees as part of the costs

to [] prevailing part[ies]” under the Act. 20 U.S.C. § 1415(i)(3)(B)(i)(I); see also S. H. v.

Plano Indep. Sch. Dist., 487 F. App'x 851, 859 (5th Cir. 2012) (a district court’s decision

to grant attorneys’ fees is reviewed for “abuse of discretion and the factual findings upon

which the award is based for clear error.”).

       If a district court does indeed decide to award attorneys’ fees, the calculation

“involves a well-established process.” Jason D. W. by Douglas v. Hous. Indep. Sch. Dist.,

158 F.3d 205, 208 (5th Cir. 1998). First, the Court is required to “calculate[] a ‘lodestar’

fee by multiplying the reasonable number of hours expended on the case by the

reasonable hourly rates for the participating lawyers.” Id. (citing Louisiana Power &

Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995)). Then, the Court determines

whether the lodestar figure should be adjusted after considering the twelve factors

established in Johnson:


2/9
      (1) the time and labor required for the litigation;

      (2) the novelty and difficulty of the questions presented;

      (3) the skill required to perform the legal services properly;

      (4) the preclusion of other employment by the attorney due to acceptance of

      the case;

      (5) the customary fee;

      (6) whether the fee is fixed or contingent;

      (7) time limitations imposed by the client or the circumstances;

      (8) the amount involved and the result obtained;

      (9) the experience, reputation, and ability of the attorneys;

      (10) the "undesirability" of the case;

      (11) the nature and length of the professional relationship with the client;

      and,

      (12) awards in similar cases.

See Id. (citing Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th

Cir.1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87, 109 S.

Ct. 939, 103 L. Ed. 2d 67 (1989), superseded in bankruptcy context by statute in In re

Meronk, 249 B.R. 208 (9th Cir. BAP 2000). Importantly, the Supreme Court has held that

the degree of success obtained is “the most critical factor.” Farrar v. Hobby, 506 U.S.

103, 114 (1992).




3/9
       Here, the Court finds, and GISD does not dispute, that it is appropriate to grant

Krawietz attorneys’ fees for the time she spent protecting her order and fee award on

appeal. Dkt. 72 at 1. Therefore, it is necessary for the Court to calculate the lodestar fees

for the three attorneys that successfully defended Krawietz—Dorene J. Philpot, Andrew

K. Cuddy, and Jason H. Sterne.

       In support of the lodestar figures they have requested, each of Krawietz’s

attorneys provided the Court with affidavits containing their hourly rates, their hours

worked, and a description of their familiarity with IDEA litigation. Dkt. 64-2; Dkt. 64-3;

Dkt. 64-4; Dkt. 65-5; Dkt. 65-6. None of Krawietz’s attorneys had practiced for less than

18 years at the time the appeal was argued. The Court also takes note that the Western

District has already held that it was reasonable for Andrew K. Cuddy to charge $400 an

hour for legal work relating to the IDEA. Melanie B. v. Georgetown Indep. Sch. Dist.,

No. 1:17-CV-438-LY, 2018 WL 2027745, 2018 U.S. Dist. LEXIS 72977 at *41 (W.D.

Tex. Apr. 27, 2018); see also Johnson, 488 F.2d at 719 (5th Cir. 1974) (“The

reasonableness of a fee may also be considered in the light of awards made in similar

litigation within and without the court’s circuit.”).

       To the extent that GISD objects to the hourly rates requested by Ms. Philpot

($325), Mr. Cuddy ($400), and Mr. Sterne ($400) in the calculation of their lodestar

figures the Court is unpersuaded. Dkt. 64-1. Each of these rates is well within the average

amount charged by attorneys in the Houston-Woodlands area for appellate work and

adequately reflects the significant experience of the attorneys Krawietz hired. Dkt. 72-1

at 14 (According to the State Bar of Texas’s Hourly Fact Sheet the median rate charged


4/9
by an appellate attorney in the Houston-Woodlands-Sugarland area in 2015 was $325,

which is sure to have increased since then); Melanie B., 2018 U.S. Dist. LEXIS 72977 at

*41 (holding that a $100 departure from the median amount charged by an attorney in the

State Bar of Texas’s Hourly Fact Sheet is reasonable). Accordingly, the Court calculates

the following lodestar figures:

           Ms. Philpot

                  Hourly rate: $325 for appellate work and $162.50 for drive time;

                  Total hours: 44.2;

                  Total fee: $13,747.50;

                  Total expenses: $183.40;

                  Total fees and expenses: $13,930.90.

           Mr. Cuddy and Mr. Sterne

                  Hourly rate: $400 for appellate work, $200 for travel, and $125 for

                     paralegal work;

                  Total hours: 183.3 hours;

                  Total fee: $66,035.00;

                  Total expenses: $4,139.00;

                  Total fees and expenses: $70,174.00.

       Acknowledging Krawietz’s right to some amount of attorneys’ fees, the GISD’s

only objection here is that the lodestar amounts should be reduced after consideration of

the Johnson factors. Dkt. 72 at 1. Specifically, GISD asserted the following objections:

                           [Objections to Ms. Philpot’s Entries]


5/9
  Basis/Bases of Objection(s)              Dates of Entries Subject to Objection(s)

  Work that is entirely clerical,       3/30/17, 4/2/17/ 4/6/17, 4/7/17, 4/21/17, 4/25/17,
   duplicative of other entries,         4/26/17, 4/28/17, 5/1/17, 5/2/17, 5/4/17, 5/8/17,
  too vague to determine what         5/10/17-5/12/17, 5/16/17, 5/17/17, 5/22/17-5/31/17,
    legal work may have been           6/6/17-7/31/17, 8/8/17 (phone call with 5th Circuit
    performed, and excessive         mediator), 8/14/17, 8/15/17 (received enotice of filing
       attorney conferences          of motion, downloaded for file, read), 8/22/17-9/25/17,
                                        10/4/17-10/13/17, 10/16/17-10/19/17, 10/23/17-
                                        10/27/17, 10/31/17-4/27/18, 5/1/18-7/31/18, and
                                         8/20/18 (phone call with CC, email to CC with
                                                           attachment).
  Attendance at oral argument           4/30/18 (including mileage, parking, and lunch)
        on appeal without
  participation in the argument

                   [Objections to Mr. Sterne and Mr. Cuddy’s Entries]

 Basis/Bases of Objection(s)              Dates of Entries Subject to Objection(s)

      Excessive attorney            5/16/17 (Mr. Sterne’s time entry), 9/6/17 (Mr. Cuddy’s
  conferences, duplication of       time entry), 10/3/17 (Mr. Sterne’s time entry), 10/4/17-
   work, and performance of           10/5/17, 10/23/17 (Mr. Sterne’s time entry),11/8/17
         clerical tasks               (reduce Mr. Cuddy’s time entries to .7 total, remove
                                        Mr. Sterne’s as duplicative), 11/14/17-11/21/17,
                                     2/26/18-4/9/18, 4/26/18 (Mr. Sterne’s time entry), and
                                                            05/01/18.
    Mr. Cuddy is seeking                                 4/27/18-5/1/18
   recovery for travel time
 without submitting evidence
     of work performed

Dkt. 72 at 6, 9.

       A party objecting to a motion for attorneys’ fees is required to “present specific

objections to the allowance sought and advance the reasons for a denial or reduction.”

McClure v. Mexia Indep. Sch. Dist., 750 F.2d 396, 405 (5th Cir. 1985). “It is not the duty

of the Court to go through the record line-by-line to determine which fees [a party]

objects to” and the theory for those objections. Melanie B., 2018 U.S. Dist. LEXIS


6/9
72977, at *42. This burden of specificity is not met where—as here—a party lists off

several distinct theories of fee reduction and blanketly asserts their application to a range

of time entries. Accordingly, the Court did not consider objections to time entries by

GISD that were done in this manner. See e.g. Dkt. 72 at 9. Where the Court could discern

what entry was being objected to however, the Court considered the objection. See e.g.

Id. at 5.

        Taking GISD’s valid objections into account, the Johnson factors mentioned

above, and that the most important factor to consider is the degree of success achieved—

the Court finds the following: 1) this litigation presented difficult questions of law and

thus required significant time and labor; 2) Krawietz’s counsel possessed the requisite

skill and experience to zealously advocate for their client and the hourly rates they cite

were not unreasonable in light of similar cases within the community; 3) this case is

“undesirable” due its complexity and the possibility of not recovering attorneys’ fees; 4)

Krawietz fully prevailed at the appellate level; (5) neither Ms. Philpot nor Mr. Sterne

argued at the oral argument; (6) Ms. Philpot’s work on appeal was both necessary and

substantive, (7) the activities that Ms. Philpot billed for on 4/2/17 were personal in nature

and did not reflect legal work, and (8) Mr. Sterne, Mr. Cuddy, and Ms. Philpot exercised

billing judgment with respect to the legal work they performed.

        Accordingly, the Court makes the following adjustments to the lodestar amounts

above: (1) Mr. Cuddy and Mr. Sterne’s attorneys’ fees will be reduced by $4,360.00 for




7/9
the time Mr. Sterne billed for his travel to and attendance at oral arguments; 1 (2) the

Court will reduce Mr. Cuddy and Mr. Sterne’s expenses by $2,173.15, which reflects the

amount Mr. Sterne charged for travel, lodging, and meals2 and which substitutes the

Federal Per Diem rate for Mr. Cuddy’s meal and lodging expenses;3 (3) Ms. Philpot’s

attorneys’ fees will be reduced by $1,462.50, which accounts for the non-legal work she

billed4 and the time she billed for travel and attendance at oral arguments; 5 (4) Ms.

Philpot’s expenses will be reduced by $172.306 to account for the expenses she charged

for her attendance at oral arguments. These changes result in the following lodestar fees:

            Ms. Philpot

                    Total fee: $12,285.00;

                    Total expenses: $11.10;

                    Total fees and expenses: $12,296.10.

            Mr. Cuddy and Mr. Sterne

                    Total fee: $61,675.00;

                    Total expenses: $1,965.85;


1
 Dkt. 64-6 at 5 (see entries on 4/27/18, 4/30/18, and 5/1/2018).
2
 Dkt. 64-6 at 7-8 (see Mr. Sterne’s entries for travel, lodging, and meals on 4/09/18, 4/28/18,
4/29/18, 5/1/18).
3
  Dkt. 64-6 at 7-8 (Mr. Cuddy’s entries for meals and lodging on the following dates were
replaced with the Federal Per Diem rates: 4/27/18, 4/29/18, 4/30/18, 5/1/18); see FY 2018
Per Diem Rates for Texas, GSA.GOV, https://www.gsa.gov/travel/plan-book/per-diem-
rates/per-diem-rates-
lookup/?action=perdiems_report&state=TX&fiscal_year=2018&zip=&city=houston (last
visited Mar. 7, 2019).
4
  Dkt. 64-3 at 1 (see the entry on 4/2/17).
5
  Dkt. 64-3 at 10 (see the entries on 4/30/18).
6
  Dkt. 64-3 at 11 (see the entries on 4/30/18).


8/9
                 Total fees and expenses: $63,640.85.

                                      Conclusion

      For the foregoing reasons, the Court GRANTS Krawietz’s Motion for Attorneys’

Fees. Accordingly, GISD is ordered to pay Krawietz attorneys’ fees and expenses in the

amount of $75,936.95, to be apportioned in the manner directed above.

      SIGNED at Galveston, Texas, this 11th day of March, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




9/9
